DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 05/19/2021 has been entered. Claims 1, 5-12, and 14-21 are pending. Claims 7 and 9 re objected to as being dependent from a rejected claim. The claim objection to claim 19 has been withdrawn in view of the amendments to the claim.  The rejection of claim 1, 5-12, and 14-21 under 35 U.S.C. 112 have been withdrawn in view of the amendments to the claims.	
	 
Claim Rejections - 35 USC § 102
Claims 1, 5-6, 8, 10-12, and 14-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Islam et al. (US 2017/0353257 A1).
(1) Regarding claim 1:
Islam discloses a method for transmitting a synchronization signal block in a 5G system, comprising: determining a time-domain position of a synchronization subframe (Fig. 11A, 1112) according to a frequency of frequency resources for transmitting the synchronization subframe (paragraph [0101], “The tone spacing for each of the synchronization signals in the processed synchronization signal 1152 may be 240 kHz”), the synchronization subframe being configured to 
(2) Regarding claim 5:
Islam further discloses wherein the synchronization signal block transmitted through the first subframe further comprise a signal and a channel for an initial cell selection (Fig. 11A, “PSS”, “SSS” and “PBCH”).
 	(3) Regarding claim 6:
Islam further discloses the signal and channel for an initial cell selection at least comprise a broadcast channel (Fig. 11A, “PBCH”).
(4) Regarding claim 8:
Islam further discloses wherein the synchronization signal block further comprises a signal and a channel for an initial cell selection (Fig. 11A, “PSS”, “SSS” and “PBCH”).
(5) Regarding claim 10:
Islam further discloses wherein the signal for measurement comprises: a primary synchronization signal and a secondary synchronization signal (Fig. 11A, “PSS” and “SSS”)

Islam further discloses the synchronization subframe is further configured to carry a common control message (paragraph [0068], “master information block (MIB)”).
 	(7) Regarding claim 12:
Islam further discloses wherein the synchronization subframe is further configured to carry scheduling information of the common control message (paragraph [0068])
 	(8) Regarding claim 14:
Islam further discloses a length of the synchronization subframe is 1 millisecond (paragraph [0067], “A frame (10 ms) may be divided into 10 equally sized subframes”).
 	(9) Regarding claim 15:
Islam discloses a method for receiving a synchronization signal block in a 5G system, comprising: determining a time-domain position of a synchronization subframe (Fig. 11A, 1112) according to a frequency of frequency resources for transmitting the synchronization subframe (paragraph [0101], “The tone spacing for each of the synchronization signals in the processed synchronization signal 1152 may be 240 kHz”), the synchronization subframe being configured to transmit the synchronization signal block (Paragraph [0101], “PSS”, “SSS”, “PBCH” and “BRS”), and the synchronization signal block at least comprising a signal for measurement (“BRS”); detecting or measuring the synchronization signal block according to the position of the synchronization subframe within 5 milliseconds (paragraph [0100], “the base station may transmit synchronization signals every 5 milliseconds”); wherein determining a time-domain position of a synchronization subframe according to a frequency of frequency resources for transmitting the synchronization subframe comprises: determining the first subframe (Fig. 11A, 1112) and the second subframe (Fig. 11A, 1114) as the synchronization subframe within 5 milliseconds (Fig. 5; Paragraph [0100], “The base station may transmit synchronization signals such as a PSS, an SSS, and a PBCH signal twice within one radio frame”).

Islam further discloses after an initial cell selection is completed, measuring the synchronization signal block according to the position of the synchronization subframe comprises: measuring the synchronization signal block in according to the position of the synchronization subframe comprises: measuring the synchronization signal block in the first subframe within 5 milliseconds (e.g. in Fig. 11A, and 12A,  “PSS”, “SSS”,  and “PBCH” which are for initial cell selection, and “BRS” are transmitted in the first subframe 1112 within 5 milliseconds).
(11) Regarding claim 17:
Islam further discloses after an initial cell selection is completed, measuring the synchronization signal block according to the position of the synchronization subframe comprises: measuring the synchronization signal block in according to the position of the synchronization subframe comprises: measuring the synchronization signal block in the first subframe and the second subframe within 5 milliseconds (e.g. in Fig. 11A, and 12A,  “PSS”, “SSS”,  and “PBCH” which are for initial cell selection, and “BRS” are transmitted in the first subframe 1112 and the second subframe 1114 within 5 milliseconds).
(12) Regarding claim 18:
Islam further discloses wherein if an initial cell selection is ongoing, detecting the synchronization signal block according to the position of the synchronization subframe comprises: conducting a broadcast channel detection in both the first subframe and the second subframe within 5 milliseconds (“PBCH” which is for initial cell selection, is transmitted in the first subframe 1112 and the second subframe 1114 within 5 milliseconds).
(13) Regarding claim 19:
Islam further discloses wherein determining the position of the synchronization subframe comprises: determining a boundary of the synchronization subframe according to a (Tertiary Synchronization Signal (TSS) (paragraph [0091], “DMRS” for a PBCH). 

Islam further discloses wherein the TSS is further configured to be a demodulation reference signal for a broadcast channel (paragraph [0091]). 
 	(15) Regarding claim 21:
Islam further wherein determining the position of the synchronization subframe comprises determining the position of the synchronization subframe in a default setting (Fig. 5 shows a default setting for synchronization subframe positioning; paragraph [0080]).

Allowable Subject Matter
Claims 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are not persuasive.  Specifically, on page 8 of Remarks, Applicant asserts that the first subframe and the sixth subframe as shown in Fig. 5 of Islam do not disclose first two subframe as the synchronization subframe within 5 milliseconds in a radio frame, wherein the first two subframes comprise a first subframe and second subframe, as recited in clam 1.  
Examiner respectfully disagrees.  Since each subframe occupies one millisecond, two subframes (first subframe and sixth subframe of Islam) occupy two milliseconds.  Therefore, by the broadest reasonable interpretation, it can be construed that Islam’s first subframe and sixth subframe disclose the claimed first subframe and second subframe as a synchronization subframe within 5 milliseconds.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO HUI A ZHU whose telephone number is (571)270-1086.  The examiner can normally be reached on Mon-Fri 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BO HUI A. ZHU
Examiner
Art Unit 2465



/BO HUI A ZHU/               Primary Examiner, Art Unit 2465